DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-22 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Aug. 25, 2022 has been entered and made of record.  In view of Applicant’s amendment of abstract, the objection to the specification is expressly withdrawn.  In view of Applicant’s cancelling claim 1 and adding new claims 2-22, the claim rejections under 35 U.S.C. 101 is expressly withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “a fourth non-display region flat with respect to the display region, the fourth non-display region being facing the third non-display region”.  Examiner finds no clear written description even in view of the entire specification and drawings.  The entire specification and the drawings of the present application is silent regarding the limitation “flat”.  Moreover, being “flat” with respect to the display region and “facing” the opposite non-display region is physically impossible.  Thus, one of ordinary skill in the art cannot understand what this limitations mean even in view of the entire specification and drawings of the present application. 
Accordingly, claim 2 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art and contains a new matter.  Examiner notes that, even though there is an embodiment with the fourth non-display region bent with respect to the display region, and facing the third non-display region, he does not interpret this limitation at issue in this manner, because it is apparent that Applicant clearly intended not to recite “bent”, but to recite “flat” for the fourth non-display region in claim 1.  Thus, Examiner notes that there is great deal of confusion and uncertainty as to the proper interpretation of claim 2, and its dependent claims 3-14.
As to claim 12, it recites “the at least one border region comprising a second light-emitting device” in claim 2.  Examiner finds no clear written description even in view of the entire specification and drawings.  The entire specification and the drawings of the present application is silent regarding the limitation “the 2nd light-emitting device”.  On the contrary, all the drawings of the present applications describe that the “border region RB” is clearly out of the “display region D”, in which one of ordinary skill in the art would reasonably infer that there cannot be any light-emitting device.  Accordingly, claim 12 contains a new matter.  
As to claim 13, it recites “the at least one border region (RB) and the display region are connected without a boundary”.  Examiner finds no clear written description even in view of the entire specification and drawings.  The entire specification and the drawings of the present application is silent regarding the limitation “connected without boundary”.  On the contrary, all the drawings of the present applications describe that there are clear boundaries between the “border region RB” and the “display region D”.  Accordingly, claim 13 contains a new matter.  
As to claim 15, it recites the same limitation at issue as explained above, i.e., “a fourth region flat with respect to the display region, wherein the fourth region faces the third region”, and contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art and contains a new matter for the same reason above.  Thus, Examiner notes that there is great deal of confusion and uncertainty as to the proper interpretation of claim 15, and its dependent claims 16-22.
As to claim 17, it recites “the third border region comprises a fourth light-emitting device” in claim 2.  Examiner finds no clear written description even in view of the entire specification and drawings.  The entire specification and the drawings of the present application is silent regarding the limitation “the 4th light-emitting device”.  On the contrary, all the drawings of the present applications describe that the “border region RB” is clearly out of the “display region D”, in which one of ordinary skill in the art would reasonably infer that there cannot be any light-emitting device.  Accordingly, claim 17 contains a new matter.  

Claim Rejections - 35 USC § 102 and/or 103
There is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims 2-22, thus it would not be proper to reject such claims on the basis of prior art.  As stated in In reSteele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 102 and/or 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  Please see MPEP 2173.06 II.  Examiner further notes that prior art search is based on the filing date, i.e., Nov. 8, 2021 instead of Jun. 30, 2011, because the claim sets contain new matters.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Powell et al. (US 2018/0128973 A1) teaches the concept of “a cover having a front face that defines a normal of the display and further having a sidewall that meets the front face to define an edge of the display, and a display module disposed behind the cover” (Abs.); and (2) Bushnell (US 2019/0377385 A1) teaches the concept that “the strip-shaped protrusions may be bent to provide the protrusions with curved surface profiles … a cushion shape with bowed edges that overlap parts of the strip-shaped protrusions” (Abs.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Oct. 17, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***